                  Case 1:20-cv-01207-SDA Document 128 Filed 10/15/20 Page 1 of 3




                                         950 T HI R D A V EN U E • F O U RT EEN T H F LO O R
                                                    N EW Y O R K , NY 10022

                                                    TELEPHONE (212) 644-1010
  RAYMOND G. MCGUIRE                                                                               NEW YORK
                                                       FAX (212) 644-1936
DIRECT DIAL: (212) 909-0711
                                                                                                  LOS ANGELES
DIRECT FA X: (212) 909-3511
    MCGUIRE@KMM.COM                                                                               WWW.KMM.COM




                                                     October 15, 2020



        VIA ECF

        The Honorable Stewart D. Aaron, U.S.M.J.
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                        Re:        Bailey et al., v. Bouchard Transportation Co., Inc., et al.,
                                   Case No.: 20-cv-01207 (MKV)(SDA)
                                   KM&M File No. 00545.8367

        Dear Judge Aaron:

                       We represent Defendants Bouchard Transportation Co. Inc., et al
        (“Defendants”) in the above referenced matter. We submit the following joint letter with
        Plaintiffs’ counsel addressing the impact on this case of Defendants’ bankruptcy filing
        on September 28, 2020, Case No. 20-34682 (DRJ), in the Southern District of Texas.

                              I.   Entities to which the automatic stay extends

                     All Defendants have declared bankruptcy and Defendants’ bankruptcy
        counsel has petitioned the Bankruptcy Court regarding same. The Bankruptcy Court has
        entered an Order jointly administering the bankruptcy of all Defendants in this matter.
        See Exhibit A.

                       In situations such as this, in which a party files for Chapter 11, this
        operates as an automatic stay, applicable to all entities, of--(1) the commencement or
        continuation[,] of a judicial, administrative, or other action or proceeding against the
        debtor that was or could have been commenced before the commencement of the case
        under this title, or to recover a claim against the debtor that arose before the
        commencement of the case under this title[.]” 11 U.S.C. § 362(a)(1).
        Case 1:20-cv-01207-SDA Document 128 Filed 10/15/20 Page 2 of 3




The Honorable Stewart D. Aaron, U.S.M.J.
October 15, 2020
Page 2

               “Once triggered by a debtor's bankruptcy petition, the automatic stay
suspends any non-bankruptcy court's authority to continue judicial proceedings then
pending against the debtor. This is because Section 362's stay is mandatory and
‘applicable to all entities', including state and federal courts.” In re Best Payphones,
Inc., 279 B.R. 92, 97 (Bankr. S.D.N.Y. 2002)(citing Maritime Elec. Co. v. United Jersey
Bank, 959 F.2d 1194, 1206 (3d Cir.1991); accord Ellison v. Northwest Eng'g Co., 707
F.2d 1310, 1311 (11th Cir.1983)(automatic stay prevented federal appeals court from
deciding case that had been briefed and argued pre-petition)). Thus, Defendants
respectfully request that the Court notices that the automatic stay extends to all
Defendants in this matter, as Defendants have each filed for Chapter 11.

               II.   Whether any motions for a stay or relief have been filed with the
                     Bankruptcy Court

            No motions for a stay regarding this case have been filed with the
Bankruptcy Court. Defendants respectfully request that this Court enter the attached
proposed Order noticing the automatic stay for Defendants. See Exhibit B.

              III.   How the parties intend to proceed in this action as a result of the
                     bankruptcy filing

               As a result of Defendants’ bankruptcy filing, Defendants defer to the
Bankruptcy Court to administer the matter in the normal course. The general policy
behind granting an automatic stay once a party files for Chapter 11 is to grant complete,
immediate, albeit temporary relief to the debtor from creditors, and also to prevent
dissipation of the debtor's assets before orderly distribution to creditors can be effected.
The automatic stay provision is intended “to allow the bankruptcy court to centralize all
disputes concerning property of the debtor's estate so that reorganization can proceed
efficiently, unimpeded by uncoordinated proceedings in other arenas.” S.E.C. v.
Brennan, 230 F.3d 65, 70 (2d Cir. 2000)(citing Penn Terra Ltd. v. Department of
Envtl. Resources, 733 F.2d 267, 271 (3d Cir.1984); In re United States Lines, Inc., 197
F.3d 631, 640 (2d Cir.1999) (internal quotation marks omitted). Thus, Defendants’
counsel in the Bankruptcy Court will advise Defendants on the status of Defendants’
bankruptcies and shall advise Defendants of the applicable next steps as this matter
progresses. Defendants’ bankruptcy counsel is further cc’d on this letter.
        Case 1:20-cv-01207-SDA Document 128 Filed 10/15/20 Page 3 of 3




The Honorable Stewart D. Aaron, U.S.M.J.
October 15, 2020
Page 3

             Thank you for your attention to this matter.


                                            Respectfully submitted,


                                            s/ Raymond G. McGuire

                                            Raymond G. McGuire
                                            Aaron C. Carter

                                            Counsel for Defendants




s/Paul T. Hofmann

Paul T. Hofmann

Counsel for Plaintiffs



Cc: Ryan Blaine Bennett (via email)
